                  Case 1:18-cv-12401-GBD Document 34 Filed 10/09/19 Page 1 of 2

SQUIRE ( )                                                                                       Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
PATTON BOGGS                                                                                     Washington, D.C. 20037

                                                                                                 0 +1 202 457 6000
                                                                                                 F +1202457 6315
                                                                                                 squirepattonboggs.com



                                                                                                 Gassan A Baloul
                                                                                                 T +1 202 457 6155
                                                                                                 gassan.baloul@squirepb.com



October 9, 2019
VIAECF

Hon. George B. Daniels
United States District Court, Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Lelc/10ok, et al. v. Lebanese Canadian Bank SA L, et al., Case Number 18-cv-12401
    (GBD) (S.D.N.Y.)

Dear Judge Daniels:

        This law finn represents Defendants Lebanese Canadian Bank SAL ("LCB") and
Mohamad (sued as "Mohamed") Hamdoun ("Mr. Hamdoun") in the above-referenced action. On
behalf of LCB, Mr. Hamdoun, and the Plaintiffs, we write to request that this action, which is
stayed plll'suant to the Stipulation and Order so-ordered by Your Honor on April 16, 2019 (the
"Stipulation") (ECF No. 32), remain stayed pending resolution of the appeal of this Comt ' s
September 20, 2019 Memorandum Decision and Order (the "Kaplan Order") in Licci (Kaplan), et
al. v. Lebanese Canadian Bank, SAL, 08-cv-7253 (GBD) (S.D.N.Y.) ("Kaplan") .

        By the Stipulation, LCB, Mr. Hamdoun, and the Plaintiffs agreed, and this Court so ordered,
that this case should be stayed "until sixty (60) days after entry of an order of this Comt granting
or denyi ng [LCB's] motion to dismiss" in Kaplan "in the interests of j udicial efficiency," given
that the claims in this case and the Kaplan case arise out of the same alleged conduct by LCB and
the same rocket attacks allegedly comm itted by Hezbollah in July and August 2006. (ECF No. 32,
,r 2). On September 20, 2019, this Court issued the Kaplan Order granting LCB's motion to
dismiss that action. See Kaplan, Case No. 08-cv-7253 (GBD) (S.D.N.Y.), ECF No. 113.

        LCB intends to argue in its motion to dismiss this case that the Kaplan Order has preclusive,
and at a minimum persuasive, effect warranting dismissal of the Plaintiffs' claims here. However,
counsel for the Kaplan Plaintiffs (who are also counsel to the Plaintiffs in this action) have advised
us that they will appeal the Kaplan Order. We have conferred with Plaintiffs' counsel and agreed
that, just as the "interests of judicial efficiency" weighed in favor of staying this action pend ing
th.is Court's Kaplan Order, they also militate in favor of a continued stay pending resolution on
appeal of the Kaplan Order.


47 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information .
           Case 1:18-cv-12401-GBD Document 34 Filed 10/09/19 Page 2 of 2
Squire Patton Boggs (US) LLP                                       Hon. George B. Daniels
                                                                   United States District Court
VIA ECF                                                            Southern District of New York
                                                                   October 9, 2019




          Accordingly, on behalf of LCB, Mr. Hamdoun, and the Plaintiffs, we respectfully request
that this Court order that this action shall remain stayed in its entirety, including but not limited to
the time of LCB and Mr. Hamdoun to answer, move to dismiss, or otherwise respond to the
Complaint in this action, until sixty (60) days after final resolution on appeal of the Kaplan Order.


                                                        Respectfully submitted,

                                                        Squire Patton Boggs (US) LLP



                                                       Isl Gassan A. Baloul
                                                       Gassan A. Baloul



cc:       All counsel of record (via ECF)




                  SO ORDER.ED.




                                                                                                       2
